DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 38 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks made in Appeal Brief dated June 23, 2022 to claims 1 – 38 in regards to rejection of Smith. (U.S. Patent Publication No. 2015/0166060 A1) and further in view of Wolfe (U.S. Patent Publication No. 2016/0296092 A1) are found to be persuasive and after further consideration, independent claims 1, 22 and 35 are allowable.
Although Smith generally teaches a cleaning robot with the limitations of the claim, Smith, alone or further in combination with Wolfe, fails to explicitly teach, suggest or make obvious first and second obstacle surface, adjacent to one another and the cleaning robot moving along said first and second obstacle surface to execute instructions to perform operations, with the additional elements of the claim as required by amended claims 1, 11 and 20.  
Claims 2 – 10, 12 – 19 and 21 – 38 are allowable as being dependents of allowed claims 1, 11 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723